                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

BRANDON SMITH,                                   *
individually,                                    *
                                                 *
       Plaintiff,                                *
                                                 *
v.                                               *     Case No._______________
                                                 *
7-ELEVEN, INC.,                                  *
a foreign corporation,                           *
                                                 *
      Defendant.                                 *
______________________________

                                           COMPLAINT

        Plaintiff BRANDON SMITH (“SMITH” or “Plaintiff”) hereby sues Defendant, 7-

ELEVEN, INC., (“Defendant”) pursuant to the Americans with Disabilities Act, 42 U.S.C. §

12181 et seq. (“ADA”), and its implementing regulations, the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”) and alleges as follows:

                                JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

ADA. This Court is vested with original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant 7-

ELEVEN, INC.’s failure to remove physical barriers to equal access and violations of Title III of

the ADA.

       2.      Venue is properly located in the Middle District of Tennessee pursuant to 28 U.S.C.

§ 1391(b) because venue lies in the judicial district of the property situs or the judicial district in

which a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred. The




                                                                                            Page 1 of 13

     Case 3:20-cv-00919 Document 1 Filed 10/26/20 Page 1 of 13 PageID #: 18
Defendant’s property is located in and does business within this judicial district and all events

giving rise to this lawsuit occurred in this judicial district.

         3.     Plaintiff, BRANDON SMITH, is and has been at all times relevant to the instant

matter, a natural person residing in Tennessee and is sui juris.

         4.     Plaintiff is an individual with disabilities as defined by the ADA.

         5.     Plaintiff is substantially limited in performing one or more major life activities,

including but not limited to: walking and standing.

         6.     Plaintiff uses a wheelchair for mobility purposes.

         7.     Plaintiff is also an independent advocate of the rights of similarly situated disabled

persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Plaintiff’s motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make his home community more accessible for Plaintiff and others; and pledges to do

whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so an

injunction can be issued correcting the numerous ADA violations on the Subject Property,

including returning to the Subject Property as soon as it is accessible (“Advocacy Purposes”).

         8.     Defendant, 7-ELEVEN, INC., is a Texas corporation registered to conduct business

and is conducting business in the State of Tennessee and within this judicial district.

                                    FACTUAL ALLEGATIONS

         9.     On multiple prior occasions and most recently in August 2020, Plaintiff attempted

to but was deterred from patronizing and/or gaining equal access as a disabled patron, to Tiger

Market, a gas station and convenience store located at 3400 West End Avenue, Nashville, TN

37203.



                                                                                           Page 2 of 13

     Case 3:20-cv-00919 Document 1 Filed 10/26/20 Page 2 of 13 PageID #: 19
        10.     7-ELEVEN, INC., is the owner, lessor, and/or operator/lessee of the real property

and improvements that are the subject of this action, specifically the Tiger Market gas station and

convenience store and its attendant facilities, including vehicular parking and exterior paths of

travel within the site identified by the Nashville Planning Department parcel identification number

10406007300 (“Subject Facility”, “Subject Property”).

        11.     Plaintiff’s resides in Memphis, Tennessee and he travels to Nashville, Tennessee

once per week for medical treatment. Plaintiff’s physicians’ offices are less than two (2) miles of

the Subject Property. Because the Subject Property is located on the direct route from Plaintiff’s

residence to his physicians’ offices in Nashville that he frequents routinely, he is consistently

where the Subject Property is located and travels in and about the immediate area of the Subject

Property at least once every week.

        12.     Plaintiff’s access to the Subject Property and/or full and equal enjoyment of the

goods, services, facilities, privileges, advantages and/or accommodations offered therein were

denied and/or limited because of his disabilities, and he will be denied and/or limited in the future

unless and until Defendant, 7-ELEVEN, INC., is compelled to remove the physical barriers to

access and correct the ADA violations that exist at the Subject Property, including those set forth

in this Complaint.

        13.     Plaintiff has visited, i.e. attempted to patronize, the Subject Property on multiple

prior occasions, and at least once before as a patron and advocate for the disabled. Plaintiff intends

on revisiting the Subject Property within six months of the filing of this Complaint or sooner, as

soon as the barriers to access detailed in this Complaint are removed. The purpose of the revisit is

to be a regular patron, to determine if and when the Subject Property is made accessible, and to

maintain standing for this lawsuit for Advocacy Purposes.



                                                                                           Page 3 of 13

      Case 3:20-cv-00919 Document 1 Filed 10/26/20 Page 3 of 13 PageID #: 20
       14.     Plaintiff intends on revisiting the Subject Property to enjoy the same experiences,

goods, and services available to Defendant’s non-disabled patron as well as for Advocacy

Purposes, but does not intend to continue to repeatedly re-expose himself to the ongoing barriers

to equal access and engage in the futile gesture of attempting to patronize the Subject Property, a

business of public accommodation known to Plaintiff to have numerous and continuing barriers to

equal access for wheelchair users.

       15.     Plaintiff recently traveled to the Subject Property as a patron and as an independent

advocate for the disabled, encountered and/or observed the barriers to access that are detailed in

this Complaint, engaged those barriers where physically possible, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to equal

access present at the Subject Property.

                      COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                         (Against Defendant for ADA Violations)

       16.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       17.     The Subject Property is a public accommodation and service establishment.

       18.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

of Justice and Office of Attorney General promulgated federal regulations to implement the

requirements of the ADA. 28 C.F.R. Part 36.

       19.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).




                                                                                          Page 4 of 13

     Case 3:20-cv-00919 Document 1 Filed 10/26/20 Page 4 of 13 PageID #: 21
      20.     The Subject Property must be, but is not, in compliance with the ADA and the

ADAAG.

      21.     Plaintiff has attempted to, and has to the extent possible, accessed the Subject

Property in his capacity as a patron at the Subject Property and as an independent advocate for

the disabled, but could not fully do so because of his disabilities resulting from the physical

barriers to access, dangerous conditions and ADA violations that exist at the Subject Property

that preclude and/or limit his access to the Subject Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      22.     Plaintiff intends to visit the Subject Property again in the very near future as a

customer and as an independent advocate for the disabled, in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly offered to able-

bodied patrons of the Subject Property but will be unable to fully do so because of his disability

and the physical barriers to access, dangerous conditions and ADA violations that exist at the

Subject Property that preclude and/or limit his access to the Subject Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this Complaint.

      23.     Defendant, 7-ELEVEN, INC., has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Subject Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      24.     Defendant, 7-ELEVEN, INC., will continue to discriminate against Plaintiff and

others with disabilities unless and until Defendant, 7-ELEVEN, INC., is compelled to remove all



                                                                                          Page 5 of 13

    Case 3:20-cv-00919 Document 1 Filed 10/26/20 Page 5 of 13 PageID #: 22
physical barriers that exist at the Subject Property, including those specifically set forth herein,

and make the Subject Property accessible to and usable by Plaintiff and other persons with

disabilities.

       25.      A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Subject Property and the full and equal enjoyment of the goods beverages, services,

facilities, privileges, advantages and accommodations of the Subject Property include, but are not

limited to:

                                            PARKING

                a. The van accessible parking space is not located on the shortest
                   accessible route from parking to the accessible entrance in
                   violation of Section 4.6 of the 1991 ADAAG and Sections
                   208.3.1 and 502 of the 2010 ADAAG. This violation prevented
                   equal access to the Subject Property and caused Plaintiff undue
                   upset and loss of opportunity.

                b. The van accessible parking space is not level (<2.083%) in all
                   directions in violation of Section 4.6.3 of the 1991 ADAAG and
                   Section 502.4 of the 2010 ADAAG. This violation made it
                   dangerous for Plaintiff to utilize the parking facility at the
                   Subject Property and caused Plaintiff undue upset and loss of
                   opportunity.

                c. The access aisle serving the designated van accessible parking
                   space is not level (<2.083%) in all directions in violation of
                   Section 4.6.3 of the 1991 ADAAG and Section 502.4 of the 2010
                   ADAAG. This violation made it dangerous for Plaintiff to utilize
                   the parking facility at the Subject Property and caused Plaintiff
                   undue upset and loss of opportunity.

                d. The access aisle serving the designated van accessible parking
                   space is obstructed by the accessible ramp run and with store
                   waste and/or stacks of empty merchandise cartons because of
                   Defendant’s practice of failing to maintain the access aisle
                   surface in violation of 28 CFR § 36.211, Section 4.6.3 of the


                                                                                         Page 6 of 13

    Case 3:20-cv-00919 Document 1 Filed 10/26/20 Page 6 of 13 PageID #: 23
           1991 ADAAG and Section 502.4 of the 2010 ADAAG. These
           violations made it dangerous for Plaintiff to utilize the parking
           facility at the Subject Property and caused Plaintiff undue upset
           and loss of opportunity.

                              ACCESSIBLE ROUTE
                                  (Exterior)

        e. The existing handrail on the accessible ramp run is unsafe due
           to its failure to meet the minimum required structural strength
           specifications for equal access to individuals with disabilities
           because of Defendant’s practice of failing to inspect and
           maintain the handrail in violation of 28 CFR § 36.211, Section
           4.26 of the 1991 ADAAG and Sections 505 and 609.8 of the
           2010 ADAAG. This violation prevented equal access to the
           Subject Property and caused Plaintiff undue upset and loss of
           opportunity.

                           ACCESSIBLE ENTRANCE

        f. The accessible entrance door closer closes too quickly.
           Violation: The sweep speed settings of the door closer for the
           accessible entrance door has not been maintained properly by
           Defendant which has caused the door closing speed to increase
           with time and use so that the time allowed to transition the door,
           from an open position of 90 degrees to a position of 12 degrees
           from the latch, is too brief to allow individuals with mobility
           impairments to enter and/or exit safely, independently and/or
           without difficulty, in violation of Section 4.13.10 of the 1991
           ADAAG and Section 404.2.8 of the 2010 ADAAG. This
           accessible feature is not being maintained by Defendant in
           violation of 28 CFR § 36.211. These violations prevented equal
           access to the plaintiff and caused Plaintiff undue upset and loss
           of opportunity.

                        ACCESS TO GOODS/SERVICES

        g. The self-serve coffee cup lids, straws, napkins, condiments,
           and/or coffee condiments are positioned outside the maximum
           allowed reach range for wheelchairs users to reach. Violation:
           The self-serve coffee cup lids, straws, napkins, condiments,
           and/or coffee condiments exceed the maximum allowable height
           for a vertical (side) reach over an obstruction in violation of
           Section 5.2 of the 1991 ADAAG and Sections 308.3.2 and

                                                                                Page 7 of 13

Case 3:20-cv-00919 Document 1 Filed 10/26/20 Page 7 of 13 PageID #: 24
           904.5.1 of the 2010 ADAAG. These accessible features are not
           being maintained by Defendant in violation of 28 CFR § 36.211.
           These violations prevented Plaintiff’s access to these items equal
           to that of Defendant’s able-bodied customers and caused
           Plaintiff undue upset and loss of opportunity.


                           ACCESSIBLE RESTROOM

        h. The pressure setting on the accessible restroom door closer has
           not been maintained properly by Defendant which has caused
           the pressure required to open/close the restroom door to increase
           with time and use such that the restroom door requires excessive
           force to open. Violation: The restroom door requires more than
           the maximum allowable opening force for an interior hinged
           door (5 foot pounds-force) in violation of Section 4.13.11 of the
           1991 ADAAG and Section 404.2.9 of the 2010 ADAAG
           Standards. This accessible feature is not being maintained by
           Defendant in violation of 28 CFR § 36.211. These violations
           prevented access to Plaintiff equal to that of able-bodied
           individuals and caused Plaintiff undue upset and loss of
           opportunity.

        i. The restroom soap dispenser is mounted for a forward reach but
           does not have enough unobstructed knee and toe clearance for
           equal access to wheelchair users in violation of Section 4.24 of
           the 1991 ADAAG and Section 306.3.3 of the 2010 ADAAG.
           This violation prevented access to the restroom facilities equal
           to that of able-bodied individuals and in so doing caused
           Plaintiff undue upset and loss of opportunity.

                         MAINTENANCE PRACTICES

        j. Defendant has a practice of failing to maintain the accessible
           features of the facility, creating barriers to access for the
           Plaintiff, as set forth herein, in violation of 28 CFR § 36.211.
           This practice prevented access to the plaintiff equal to that of
           Defendant’s able-bodied customers causing Plaintiff undue
           upset and loss of opportunity.

        k. Defendant has a practice of failing to maintain the accessible
           elements at the Subject Property by neglecting its continuing
           duty to review, inspect, and discover transient accessible
           elements which by the nature of their design or placement,
           frequency of usage, exposure to weather and/or other factors, are

                                                                                Page 8 of 13

Case 3:20-cv-00919 Document 1 Filed 10/26/20 Page 8 of 13 PageID #: 25
                   prone to shift from compliant to noncompliant so that said
                   elements may be discovered and remediated. Defendant failed
                   and continues to fail to alter its inadequate maintenance
                   practices to prevent future recurrence of noncompliance with
                   dynamic accessible elements at the Subject Facility in violation
                   of 28 CFR § 36.211, the 1991 ADAAG, and the 2010 ADAAG.
                   These violations, as set forth hereinabove, made it impossible
                   for Plaintiff to experience the same access to the goods, services,
                   facilities, privileges, advantages and accommodations of the
                   Subject Property as Defendant’s able-bodied patrons and caused
                   Plaintiff undue upset and loss of opportunity.

               l. Defendant has failed to modify its discriminatory maintenance
                  practices to ensure that, pursuant to its continuing duty under the
                  ADA, the Subject Property remains readily accessible to and
                  usable by disabled individuals, including Plaintiff, as set forth
                  herein, in violation of 28 CFR § 36.302 and 36.211. This failure
                  by Defendant prevented access to the plaintiff equal to that of
                  Defendant’s able-bodied customers causing Plaintiff undue
                  upset and loss of opportunity.


       26.     The discriminatory violations described above are not an exhaustive list of the

Defendant’s current barriers to equal access and violations of the ADA because Plaintiff was

unable to access and assess all areas of the subject premises due to the architectural barriers

encountered. A complete list of the subject location’s ADA violations affecting the Plaintiff as a

wheelchair user, and the remedial measures necessary to remove same, will require an on-site

inspection by Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of discriminatory

violations through expert findings of personal observation, he has actual notice that the defendant

does not intend to comply with the ADA.

       27.     The defendant has a practice of failing to maintain the accessible elements at the

Subject Property by neglecting its continuing duty to review, inspect, and discover transient

accessible elements which by the nature of their design or placement, frequency of usage, exposure



                                                                                         Page 9 of 13

     Case 3:20-cv-00919 Document 1 Filed 10/26/20 Page 9 of 13 PageID #: 26
to weather and/or other factors, are prone to shift from compliant to noncompliant, so that said

elements are discovered and remediated. Defendant failed and continues to fail to alter its

inadequate maintenance practices to prevent future recurrence of noncompliance with dynamic

accessible elements at the Subject Property in violation of 28 CFR §§ 36.202 and 36.211. These

violations, as referenced hereinabove, made it impossible for Plaintiff, as a wheelchair user, to

experience the same access to the goods, services, facilities, privileges, advantages and

accommodations of the Subject Property as Defendant’s able-bodied patrons.

       28.     Accessible elements at the Subject Property have been altered and/or constructed

since 2010.

       29.     The foregoing violations are violations of the 1991 ADAAG, and the 2010

ADAAG, as adopted by the U.S. Department of Justice. In instances where the 2010 ADAAG

standards do not apply, the 1991 ADAAG standards apply, and all of the alleged violations set

forth herein can be modified to comply with the 1991 ADAAG standards.

       30.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       31.     Each of the violations alleged herein is readily achievable to modify to bring the

Subject Property into compliance with the ADA.

       32.     Removal of the physical barriers and dangerous conditions present at the Subject

Property is readily achievable because of the site conditions at the Subject Property, the structural

design of the subject facility, and the straightforward nature of the necessary modifications.

       33.     To assist businesses in offsetting the costs associated with complying with the ADA

and removing barriers to access for individuals with disabilities, Section 44 of the IRS Code



                                                                                         Page 10 of 13

    Case 3:20-cv-00919 Document 1 Filed 10/26/20 Page 10 of 13 PageID #: 27
provides a tax credit for small business owners, and Section 190 of the IRS Code provides a tax

deduction for all business owners, including the Defendant.

       34.     Removal of the physical barriers and dangerous conditions at the Subject Property

is readily achievable because of the relative low cost of the necessary modifications and the

Defendant has the financial resources to make the modifications, including the financial assistance

made available to Defendant by the government pursuant to Section 44 and/or Section 190 of the

IRS Code.

       35.     By continuing to maintain and/or operate the Subject Property with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff’s sense of isolation and

segregation and deprives Plaintiff of the full and equal enjoyment of the goods, services, facilities,

privileges, and accommodations available to able bodied individuals of the general public.

       36.     Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its places of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); additionally, if there has been an alteration

to Defendant’s place of public accommodation since January 26, 1992, then Defendant is required

to ensure to the maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use wheelchairs, 28

CFR 36.402; and finally, if the Defendant’s facilities were designed and constructed for first

occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s

facilities must be readily accessible to and useable by individuals with disabilities as defined by

the ADA. To date, Defendant has failed to comply with this mandate.

       37.     Plaintiff is without adequate remedy at law and is suffering irreparable harm and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,



                                                                                          Page 11 of 13

    Case 3:20-cv-00919 Document 1 Filed 10/26/20 Page 11 of 13 PageID #: 28
7-ELEVEN, INC. is required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the Subject Property, including those alleged herein. Considering the

balance of hardships between the Plaintiff and Defendant, a remedy in equity is warranted.

       38.     Plaintiff’s requested relief serves the public interest.

       39.     Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees and costs of

litigation from Defendant, 7-ELEVEN, INC., pursuant to 42 U.S.C. §§ 12188, 12205 and 28 CFR

36.505. Plaintiff will be denied full and equal access to the subject premises, as provided by the

ADA unless the injunctive relief requested herein is granted.

       40.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

Plaintiff injunctive relief; including an Order to alter the subject facilities to make them readily

accessible to, and useable by, individuals with disabilities to the extent required by the ADA, and

closing the subject facilities until the requisite modifications are completed, and ordering

Defendant to fulfill its continuing duty to maintain the accessible features at the premises in the

future as mandated by 28 CFR 36.211.

       WHEREFORE, the Plaintiff prays as follows:

       A.      That the Court find Defendant 7-ELEVEN, INC., in violation of the
               ADA and ADAAG;

       B.      That the Court enter an Order requiring Defendant, 7-ELEVEN,
               INC., to (i) remove the physical barriers to access and (ii) alter the
               Subject Property to make the subject property readily accessible to
               and useable by individuals with disabilities to the full extent
               required by Title III of the ADA;

       C.      That the Court enter an Order directing Defendant, pursuant to 28
               C.F.R. §36.211, to fulfill its continuing duty to maintain its
               accessible features and equipment so that the facility remains
               accessible to and useable by individuals with disabilities to the full
               extent required by Title III of the ADA;

       D.      That the Court enter an Order directing Defendant to implement and

                                                                                         Page 12 of 13

    Case 3:20-cv-00919 Document 1 Filed 10/26/20 Page 12 of 13 PageID #: 29
              carry out effective policies, practices, and procedures to maintain
              the accessible features and equipment pursuant to 28 C.F.R. §36.302
              and 28 C.F.R. §36.211.

       E.     That the Court enter an Order directing Defendant to evaluate and
              neutralize its policies and procedures towards persons with
              disabilities for such reasonable time so as to allow them to undertake
              and complete corrective procedures;

       F.     An award of attorneys’ fees, costs (including expert fees), and
              litigation expenses pursuant to 42 U.S.C. § 12205;

       G.     An award of interest upon the original sums of said award of
              attorney’s fees, costs (including expert fees), and other expenses of
              suit; and

       H.     Such other relief as the Court deems just and proper, and/or is
              allowable under Title III of the Americans with Disabilities Act.


       Dated this the 26th day of October, 2020.

Respectfully submitted,

                                     By: /s/ J. Luke Sanderson
                                     J. Luke Sanderson, Esq.
                                     Counsel for Plaintiff
                                     Tennessee State Bar No.: 35712


Of Counsel:
Wampler, Carroll, Wilson, & Sanderson, P.C.
44 N 2nd Street, Ste 500-502
Memphis, TN 38103
Telephone: (901) 523-1844
Email: luke@wcwslaw.com


DEFENDANT TO BE SERVED:
7-ELEVEN, INC.,
c/o Corporate Creations Network Inc.
205 Powell Place
Brentwood, TN 37027




                                                                                       Page 13 of 13

    Case 3:20-cv-00919 Document 1 Filed 10/26/20 Page 13 of 13 PageID #: 30
